     Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 1 of 23




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


CENTRO DE PERIODISMO INVESTIGATIVO,

      Plaintiff,

v.
                                               Civil No. 17-1743 (JAG)
FINANCIAL OVERSIGHT AND MANAGEMENT
BOARD FOR PUERTO RICO,

       Defendant.



FINANCIAL OVERSIGHT AND MANAGEMENT
BOARD FOR PUERTO RICO,

       Defendant-Movant.

v.

CENTRO DE PERIODISMO INVESTIGATIVO,

       Plaintiff-Respondent




THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO’S
        LIMITED OBJECTION TO REPORT AND RECOMMENDATION
       Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 2 of 23




                                                  TABLE OF CONTENTS


PRELIMINARY STATEMENT ................................................................................................. 1
BACKGROUND ........................................................................................................................... 5
ARGUMENT ................................................................................................................................. 9
      A.      The Report and Recommendation Does Not Address PROMESA § 105. ................... 10
      B.      The Report and Recommendation Misapplies Commonwealth and Federal Law on the
              Board’s Exceptions to Disclosure. ............................................................................... 13
CONCLUSION ........................................................................................................................... 17




                                                                     ii
        Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 3 of 23




                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page(s)

CASES

ACQIS, LLC v. EMC Corp.,
  No. 14-cv-13560, 2017 WL 2818984 (D. Mass. June 29, 2017) .............................................13

Bhatia Gautier v. Rosselló,
   199 D.P.R. 59 (P.R. 2017) .......................................................................................................16

Espacios Abiertos, LLC v. E.L.A., KLAN201801348 (P.R. Ct. App. Mar. 6, 2019).....................15

Lockett v. New Orleans,
   639 F. Supp. 2d 710 (E.D. La. 2009), aff’d 2010 WL 1811772 (5th Cir. May
   5, 2010) ......................................................................................................................................1

OfficeMax, Inc. v. United States,
    428 F.3d 583 (6th Cir. 2005) ...................................................................................................15

Phinney v. Wentworth Douglas Hosp.,
   199 F.3d 1 (1st Cir. 1999) ..........................................................................................................9

PowerShare, Inc. v. Syntel, Inc.,
   597 F.3d 10 (1st Cir. 2010) ........................................................................................................9

Rhode Island Dep’t of Env’tl Mgmt. v. United States,
   304 F.3d 31 (1st Cir. 2002) ........................................................................................................1

Rosselló v. Fin. Oversight & Mgmt. Bd. for P.R. (In re Fin. Oversight & Mgmt.
   Bd. for P.R.),
   330 F. Supp. 3d 685 (D.P.R. 2018) (appeal pending) ........................................................11, 12

STATUTES AND RULES

PROMESA § 105................................................................................................................... passim

PROMESA § 106(a) ......................................................................................................................12

PROMESA § 208................................................................................................................... passim

Fed. R. Civ. P. 72 ...................................................................................................................3, 9, 13




                                                                       iii
     Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 4 of 23




To the Honorable United States District Court Judge Jay A. García-Gregory:

       The Financial Oversight and Management Board for Puerto Rico (the “Board”)

respectfully submits this limited objection (the “Limited Objection”) to the Report and

Recommendation issued by Magistrate Judge Bruce McGivern on July 31, 2019 [ECF No. 108]

(the “Report and Recommendation”). 1

                                 PRELIMINARY STATEMENT

       The sole claim in this lawsuit is plaintiff Centro de Periodismo Investigativo’s (“CPI”)

demand that the Board provide it with documents requested in its complaint dated June 1, 2017

[ECF No. 1] (the “Complaint”).         CPI seeks a broad swath of documents, including every

communication between the Board and the federal or Commonwealth governments.

Notwithstanding that section 105 of the Puerto Rico Oversight, Management, and Economic

Stability Act (“PROMESA”) provides the Board shall not be liable for claims and obligations

resulting from actions taken to carry out PROMESA, which obligations most fundamentally

include any obligation to produce documents arising from the Board’s work, the Board has

voluntarily provided over 18,419 documents, totaling 67,704 pages, to CPI. 2 The Board has not

provided certain documents because they fall into one of several grounds for privilege or other

recognized assertions of confidentiality. The Board provided information to CPI regarding the


1
        In filing this Limited Objection, the Board reserves all of its rights, including its position
that this Court is without jurisdiction over this matter.
2
       The filing of this Limited Objection, like the filing of the Motion (as defined below),
does not constitute a waiver of any of the Board’s arguments concerning jurisdiction, sovereign
immunity, and the application of PROMESA § 105. See, e.g., Lockett v. New Orleans, 639 F.
Supp. 2d 710, 724 (E.D. La. 2009), aff’d 2010 WL 1811772 (5th Cir. May 5, 2010); see also
Rhode Island Dep’t of Env’tl Mgmt. v. United States, 304 F.3d 31, 49 (1st Cir. 2002) (conducting
discovery does not constitute waiver of sovereign immunity defense); Motion (defined infra) at
11 n.11.
      Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 5 of 23




contours of the withheld documents, including the subject matters they involve, the parties they

are between, and the dates of the communications. Yet, without giving the Board or the Court

any reason why it needs these privileged documents aside from a generalized curiosity into the

workings of the Board, CPI maintains the Court should ignore the Board’s privileges and order it

to produce the withheld documents.

        The dispute regarding the withheld documents (which consist of communications

between the Board and either the federal or Commonwealth governments) was brought to the

Magistrate Judge by means of the Motion of the Financial Oversight and Management Board for

Puerto Rico in Compliance with the Court’s March 1, 2019 Order [ECF No. 90] (the “Motion”)

after Plaintiff raised the matter with Magistrate Judge McGiverin, who then ordered briefing. In

the Motion and the accompanying declaration of the Board’s Executive Director, the Board

provided CPI and the Magistrate Judge with additional information regarding the nature of the

withheld communications, as well as the legal grounds for such withholding.

        The resulting Report and Recommendation upheld the Board’s position in a number of

respects, denying CPI access to two categories of documents sought. But, with respect to other

categories of documents demanded by CPI, Magistrate Judge McGiverin found he lacked

“sufficient information to rule” and ordered the Board to provide CPI a “comprehensive, legally-

sufficient privilege log to justify its invocation of privilege for each document which it seeks to

withhold,” other than those which he ruled were properly withheld. 3 Report & Recommendation

at 1, 18.




3
       The Report and Recommendation provides that CPI may then file a motion to compel
provision of documents it contends are not protected from disclosure. Report &
Recommendation at 18.

                                                2
     Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 6 of 23




       The Board objects only to the portion of the Report and Recommendation requiring it to

prepare and provide CPI with a privilege log. 4 It does so for a number of reasons. First,

ordering the Board to produce these logs is inconsistent with the limitation of liability set forth in

PROMESA § 105. Pursuant to that section, the Board cannot be compelled to provide any

documents to CPI, including a privilege log, as long as such documents resulted from actions the

Board took to carry out PROMESA. It is within the Board’s discretion to determine whether,

when and how its documents, including its communications with the Commonwealth and federal

governments regarding Puerto Rico’s achievement of fiscal responsibility, are shared. As such,

PROMESA § 105 bars the Magistrate Judge’s order compelling the Board to provide CPI with

information beyond that which it has already given regarding the documents in question.

Furthermore, the implication of the Report and Recommendation in requiring a privilege log is

CPI can challenge documents on the log, and the Court can order the Board to produce

documents it determines are not privileged or protected from disclosure. As the Board argued in

its Motion, the Board is protected by § 105 from any obligation to produce documents, and the

Board objects to the Report and Recommendation to preserve its exemption and rights under

PROMESA.

       Second, the Report and Recommendation misapplies Commonwealth law and federal law

regarding the scope of documents the Board can withhold even if it did not have the protection of

§ 105. For several categories of documents, the Board has already provided CPI with all the

information it can without revealing privileged or otherwise protected information; disclosing

any additional information would violate an established exception to disclosure. For example,

4
         On August 12, 2019, CPI filed an objection to the Report and Recommendation. See
Plaintiff CPI’s Objection to the Order Issued by Magistrate Judge McGiverin on July 31, 2019,
and Reiteration of CPI’s Request for a Finding of Contempt [ECF No. 109]. The Board intends
to file a response to the Report and Recommendation as provided by the applicable rules.
                                                  3
     Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 7 of 23




the Board properly withheld documents because they relate to the mediation ordered by the

United States District Court for the District of Puerto Rico as part of the Commonwealth’s

restructuring case under Title III of PROMESA (the “Title III Court”).          The mediation is

governed by an agreement required by the mediation judges, which agreement requires strict

confidentiality.   The Report and Recommendation recognizes the mediation privilege, but

suggests because the Board in one instance referred to recipients of documents as “the Title III

mediation team and other parties to the Title III mediation,” and in another “federal judges who

have been appointed to serve as mediators or the clerks and staff who assist them in coordinating

and conducting the mediations,” some of those documents may not be privileged and a privilege

log is required. Report & Recommendation at 12. The fact that the Board did not use the same

language in two instances to refer to the same parties is a distinction without a difference. The

documents were transmitted as part of and in furtherance of the mediation process – on that there

is no dispute. As such, they are protected by the mediation privilege and by Title III Court order,

and no log is necessary to make that determination.

       Similarly, the Report and Recommendation requires the Board to produce a privilege log

for withheld communications discussing the contents of draft or final versions of the

Commonwealth’s tax abatement report, even though it acknowledges versions of the report itself

are shielded from disclosure pursuant to PROMESA § 208. As the Board explained in the

Motion, disclosure of those communications would disclose “the contents” of the tax abatement

reports and is therefore barred by § 208, and a privilege log will not (and under § 208 cannot)

provide more detail than what the Board has already provided. Reply in Support of Motion of the

Financial Oversight and Management Board for Puerto Rico in Compliance with Court’s March

1, 2019 Order [ECF No. 99] (the “Reply”), at 15. Moreover, the Report and Recommendation’s



                                                4
     Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 8 of 23




conclusion that a privilege log is required is premised on a misreading of the restrictions found in

PROMESA § 208(b).

       Lastly, the Magistrate Judge did not correctly apply the balancing test required by the

Puerto Rico Supreme Court for documents withheld pursuant to the deliberative process and

official information privilege, as CPI has not provided any justification regarding its alleged

“need” for the requested communications. CPI’s nearly boundless fishing expedition should not

be grounds to require the Board to engage in the time-consuming and costly process of creating a

detailed privilege log, particularly as it has already provided significant information about the

communications withheld and as CPI – even after having had ample time to review and examine

the 18,419 documents the Board has produced – cannot articulate any grounds to justify its

request for access to more documents beyond general statements regarding the undisputed

importance of a free press. It was precisely to spare the Board such a time-consuming and costly

process that Congress included § 105 in PROMESA.

       In light of the foregoing, the portion of the Report and Recommendation requiring the

Board to prepare and produce a privilege log should be set aside, and the Report and

Recommendation modified to grant the Motion in full.

                                        BACKGROUND

       In its complaint [ECF No. 1] (the “Complaint”), CPI sought an order compelling the

Board to produce 16 categories of documents. On August 29, 2017, the Board moved to dismiss

CPI’s complaint on jurisdictional grounds and for failure to state a claim. [ECF No. 22] On

May 4, 2018, this Court denied the Board’s motion. [ECF No. 36] The Board disagreed with the




                                                 5
      Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 9 of 23




Court’s holdings and has repeatedly reserved its rights regarding those and other grounds for

dismissal. 5

        Nevertheless, and because the Board understands the need for transparency, the Board

undertook efforts to voluntarily provide CPI with the non-privileged documents sought in the

Complaint in the hope of resolving this action in a practical, collaborative way. Between July

and September 2018, the Board completed its responses to all but two of CPI’s requests, by

providing responsive documents, pointing CPI to public websites where the requested documents

were already available, or certifying the documents in question did not exist in the Board’s files.

The Board subsequently provided documents responsive to the last two requests – which were

the broadest and most time-consuming – over the following months, thereby completing its

responses to CPI’s requests.

        The only remaining dispute, 6 and the only issues raised in the Motion and this Limited

Objection, relate to those final two requests: Request (k), for all communications between the

Board and the federal government, and Request (l), for all communications between the Board

and the Commonwealth government. The Motion lays out in detail the Board’s process in

collecting, reviewing and providing CPI with over 18,000 documents, totaling approximately

62,000 pages, responsive to these requests. Motion at 5-8.



5
        See, e.g., Motion at 1 n.1; Opposition of the Financial Oversight & Management Board
to Plaintiff’s Amended Motion for Finding of Contempt and Imposition of Civil Fines [ECF No.
72], at 1 n.2.
6
        CPI has raised only one other dispute regarding the documents provided (or not provided)
by the Board in response to its requests – its demand for Board members’ pre-appointment
financial disclosures, which the Board contended were not in its possession and otherwise not
subject to the constitutional right to access public documents in Puerto Rico. The Magistrate
Judge agreed with the Board and denied CPI’s efforts to obtain those documents. See Report &
Recommendation (May 31, 2019) [ECF No. 100] (“May 31 Report & Recommendation”) at 7-8.
CPI did not challenge that ruling.

                                                6
    Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 10 of 23




       In an effort to impugn the Board’s credibility, CPI’s opposition to the Motion alleged

multiple manufactured “discrepancies” and mischaracterizations of the Board’s review and

provision of the requested communications.          CPI’s Opposition to the Board’s Motion in

Response to Magistrate Judge’s March 1, Order and Reiteration of Request for Contempt

Finding [ECF No. 93] (the “Opposition” or “Opp.”), at 5-18. The Board’s reply in support of its

Motion addressed CPI’s unfounded assertions and provided accurate information as to the

parties’ interactions. Reply, at 2-4. The Board will not repeat that back-and-forth here. Rather,

to summarize, between late 2018 and early 2019, the Board voluntarily provided CPI with 5,615

documents responsive to Request (k) and 12,754 documents responsive to Request (l). In two

letters sent to CPI’s counsel soon after the Board provided these communications, the Board

explained that it was withholding six categories of documents as privileged or otherwise exempt

from production: (1) documents protected under the deliberative process privilege; (2)

documents protected by the common interest privilege; (3) documents that were part of the Title

III mediation; (4) documents covered by PROMESA § 208(b)’s prohibition of the disclosure of

documents related to the commonwealth’s tax abatement reports; (5) documents relating to law-

enforcement investigations; and (6) documents containing official information that could either

impact the Puerto Rico economy if disclosed or that would be harmful to the public interest by

impeding the Board’s ability to perform its statutory duties. See Motion at 5-7.

       The parties appeared before Magistrate Judge McGiverin at a status conference on March

1, 2019. During this conference, CPI raised various objections to the Board’s withholding of

documents responsive to Requests (k) and (l) – many of which it voiced for the first time. CPI

launched additional objections to the Board’s provision of documents in a letter to the Board sent

later that day. Motion at 7-8.



                                                7
    Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 11 of 23




       On April 1, 2019, in compliance with the Magistrate Judge’s directive at the March 1

status conference, the Board filed the Motion. In the Motion, the Board explained why the

documents and communications in each of the six categories listed above were properly withheld

from CPI under Commonwealth and/or federal law. Among other bases, the Board argued that

PROMESA § 105 precludes the Court from compelling the production of the documents sought

by CPI. See Motion at 37-39. Additionally, in support of the Motion, the Board submitted a

declaration from the Board’s executive director, Natalie Jaresko, specifically discussing

documents withheld pursuant to the deliberative process privilege, communications with law

enforcement agencies, and documents containing official information. Declaration of Natalie A.

Jaresko in Support of the Motion of the Financial Oversight and Management Board for Puerto

Rico in Compliance with Court’s March 1, 2019 Order [ECF 90-1] (“Jaresko Decl.”).

       On July 31, 2019, Magistrate Judge McGiverin issued the Report and Recommendation,

in which he recommended this Court deny CPI’s request 7 for two sets of documents withheld by

the Board:   documents relating to law-enforcement investigations, and fourteen draft tax

abatement reports withheld pursuant to PROMESA § 208(b). Report & Recommendation at 18. 8

As to the remaining categories of documents, the Report and Recommendation stated:

              [T]he Board is ordered to produce a comprehensive, legally-
              sufficient privilege log to justify its invocation of privilege for each
              document which it seeks to withhold: documents with claimed
              deliberative process privilege, common interest privilege, Title III
              mediation privilege, PROMESA § 208 protections [other than the
              actual § 208 reports], and official information privilege.


7
       The Report and Recommendation states that it is “deny[ing] CPI’s motion to compel the
disclosure of the law enforcement documents and the fourteen drafts withheld pursuant to
PROMESA § 208.” Report & Recommendation at 18 (emphasis added). This appears to be a
typographical error. CPI requested these documents in its Complaint, not in a motion, and the
Board raised the rationale for not providing them in the Motion.
8
       The Board does not challenge these rulings.

                                                 8
     Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 12 of 23




Id. The Report and Recommendation ordered these privilege logs to enable it to “weigh the

fundamental interests at stake and determine whether the Board’s invocation of . . . privilege will

prevail over the public right to access.” Id. at 9. Yet, as the Board has explained, PROMESA

§ 105 bars the Court from ordering such production.                 Moreover, the Report and

Recommendation’s order is based on erroneous readings of Commonwealth law and federal law.

Accordingly, the Board objects to this portion of the Report and Recommendation and files this

Limited Objection pursuant to Rule 72(a) of the Federal Rules of Civil Procedure.

                                           ARGUMENT

       A party may file an objection to a magistrate judge’s written order on a non-dispositive

matter within 14 days of service of a copy of that order. Fed. R. Civ. P. 72(a); see also Local R.

72(c). The district judge must review the objection and modify or set aside any part of the order

that is clearly erroneous or is contrary to law. Fed. R. Civ. P. 72(a). Under the “clearly

erroneous” standard, the reviewing court “must accept both the trier’s findings of fact and the

conclusions drawn therefrom unless, after scrutinizing the entire record, [it] form[s] a strong,

unyielding belief that a mistake has been made.” Phinney v. Wentworth Douglas Hosp., 199

F.3d 1, 4 (1st Cir. 1999) (citation omitted). Similarly, under the “contrary to law” standard, for

pure questions of law, “there is no practical difference between review under Rule 72(a)’s

‘contrary to law’ standard and review under Rule 72(b)’s de novo standard.” PowerShare, Inc. v.

Syntel, Inc., 597 F.3d 10, 15 (1st Cir. 2010).

       The Report and Recommendation is contrary to law. It fails to recognize binding federal

law, namely PROMESA § 105, which insulates the Board from the obligation the Report and

Recommendation seeks to impose. Additionally, it misapplies privilege and confidentiality

standards under both Commonwealth and federal law, namely the mediation privilege, the

prohibition against disclosure of documents and the directive to protect confidential taxpayer
                                                 9
    Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 13 of 23




information imposed on the Board by PROMESA § 208, and the balancing test required under

Commonwealth law for invocation of the deliberative process and official information privileges.

Accordingly, the order in the Report and Recommendation that the Board produce a

“comprehensive, legally-sufficient privilege log” for each of the five categories in the quote

excerpted above should be set aside and the Board’s Motion granted in full.

       A.     The Report and Recommendation Does Not Address PROMESA § 105.

       As the Motion (at 37-39) and Reply (at 5) explained, PROMESA § 105 precludes the

Court from, among other things, ordering the Board to provide any documents to CPI.

Necessarily, this prohibition also includes requiring the Board produce a privilege log.

Therefore, the portions of Report and Recommendation ordering the Board to produce a

privilege log are not in accordance with federal law, should be set aside by this Court, and the

Report and Recommendation should be modified to grant the Motion in full. 9

       PROMESA § 105 states: “The Oversight Board, its members, and its employees shall not

be liable for any obligation of or claim against the Oversight Board or its members or employees

or the territorial government resulting from actions taken to carry out [PROMESA].” In enacting

PROMESA, Congress recognized the Board’s full attention would be required to comply with its

duties and oversee the Commonwealth’s return to economic stability.           Congress therefore

enacted measures such as PROMESA § 105 to insulate the Board from lawsuits that would

distract it from its task of managing the Commonwealth’s recovery efforts or would deter it from

acting in accordance with its duties. Accordingly, the Title III Court has dismissed claims that

sought to impose liability on the Board based on acts taken to carry out PROMESA on § 105

9
        In its prior Report and Recommendation in this proceeding, the Magistrate Judge held, in
dicta, that PROMESA § 105 does not “immuniz[e]” the Board from actions seeking to compel it
to provide documents. May 31 Report & Recommendation, at 6. The Board filed a limited
objection to that Report and Recommendation [ECF No. 101], which is currently pending.

                                               10
    Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 14 of 23




grounds. See UTIER v. PREPA, Adv. Proc. No. 17-ap-229-LTS, slip. op. at 29 (D.P.R. Sept. 26,

2018) [ECF No. 62], at 29. Conversely, when an action against the Board did not seek to impose

on the Board a liability or an obligation (such as in an action for a declaratory judgment), the

Title III Court ruled on the action’s claims. See, e.g., Rosselló v. Fin. Oversight & Mgmt. Bd. for

P.R. (In re Fin. Oversight & Mgmt. Bd. for Puerto Rico), 330 F. Supp. 3d 685, 694-97 (D.P.R.

2018) (appeal pending).

       The Motion explained that inherent in the Board’s duties under PROMESA is its need to

create, maintain, use, and protect documents. Motion at 37-38. This is especially apparent for

the documents CPI seeks from the Board here – communications between the Board and the

Commonwealth and federal governments.            To engage in its Congressionally-mandated

responsibilities, the Board must be free to communicate with the Commonwealth and federal

governments and maintain records of those communications without interference from third

parties. Id. at 38. Similarly, through its passage of § 105, Congress recognized the Board

needed to be protected from suits that would impose obligations on it such as to locate, review,

screen for privilege, and produce thousands of documents (or detailed privileged logs), as doing

so would distract it from its Congressional mandate. Id.

       There is no dispute that the communications to be covered in the privilege log required

by the Magistrate Judge were generated as part of the Board’s compliance with its duties under

PROMESA. See Compl. at 5.16 (“[CPI] has attempted to obtain documents which are critical

for providing the citizens of Puerto Rico with the access to information . . . to allow the CPI, as

an important and respected news organization, to provide information to the citizens regarding

the operations of the [Board].”). Accordingly, these communications, as well as the Board’s




                                                11
     Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 15 of 23




decisions regarding their storage, maintenance and production, are squarely within the ambit of §

105. 10

          In its prior report and recommendation, the Magistrate Judge ruled that PROMESA § 105

does not grant the Board “wholesale immunity.” May 31 Report & Recommendation, at 6.

However, as the Board noted in its pending limited objection to that report and recommendation,

the Board has never claimed that § 105 grants it such wholesale immunity.               See Limited

Objection of the Financial Oversight & Management Board for Puerto Rico to Report and

Recommendation [ECF No. 101], at 6. Rather, the relief CPI seeks in this action – an injunction

demanding the Board provide CPI with whatever documents it requests – is unavailable. To be

sure, the Board has provided CPI with thousands of documents since the initiation of this

lawsuit. But the Board has been clear that it was providing such documents voluntarily and in

the spirit of cooperation. See, e.g., Oct. 26, 2018 Letter from G. Brenner to J. Berkan [ECF No.

93-1 at 16].

          The Report and Recommendation’s requirement that the Board produce detailed privilege

logs for documents withheld pursuant to the deliberative process privilege, the common interest

privilege, the mediation privilege, PROMESA § 208, and the official information privilege is

contrary to § 105 because the only claim for relief in this case is a claim against the Board for the

documents themselves. Therefore, the Report and Recommendation should be set aside under

Rule 72(a), and Board’s Motion should be granted in full.

10
        As noted in the Reply (at 5-6), the Board explained its reading of PROMESA § 105 does
not render other provisions of PROMESA, namely § 106(a), superfluous. This is buttressed by
the Title III court’s analysis of PROMESA § 105 in two separate opinions. See UTIER v.
PREPA, Adv. Proc. No. 17-229-LTS (D.P.R., Sept. 26, 2018) [ECF No. 62], at 29 (dismissing
claim against Board on PROMESA § 105 grounds); Rosselló, 330 F. Supp. 3d at 694-97 (finding
court had jurisdiction for action brought by Governor that did not seek to make the Board liable
for any obligations or liabilities). Because the Report and Recommendation is silent on
PROMESA § 105 entirely, it did not address this issue.

                                                 12
    Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 16 of 23




       B.      The Report and Recommendation Misapplies Commonwealth and Federal
               Law on the Board’s Exceptions to Disclosure.

       The Report and Recommendation also misstates Commonwealth law as to what types of

documents may be withheld and, for at least 4 categories of documents withheld by the Board, is

clearly erroneous.

       First, as to documents relating to the Title III mediation, the Report and

Recommendation recognizes but then misapplies the standard for withholding mediation

communications.      The Report and Recommendation appears to take issue with the slight

clarification in the Board’s description of these documents, from “confidential communications

and attachments transmitted between and among the Board and its staff, the Title III mediation

team and other parties to the Title III mediation” (Report & Recommendation at 12 [citing ECF

65-3 at 1]) to “communications to, from or copying the federal judges who have been appointed

to serve as mediators or the clerks and staff who assist them in coordinating and conducting the

mediations” (id. (citing Motion at 32)). It is self-evident that there is no material difference in

these descriptions for purposes of determining whether the documents were correctly withheld.

The Motion explains (at 25-28) that certain documents were not provided because they related to

the ongoing confidential mediation ordered by the Title III Court. Communications related to

mediations are protected by the mediation privilege, which insulates from disclosure

“communications to which a mediator was personally privy, communications that were directly

made at a mediator’s explicit behest, or communications undertaken with the specific intent to

present them to a mediator for purposes of mediation.” ACQIS, LLC v. EMC Corp., No. 14-cv-

13560, 2017 WL 2818984, at *2 (D. Mass. June 29, 2017). In addition, these documents are

protected by the Title III Court’s express order that all communications related to the

investigation must remain “confidential.” In re Fin. Oversight & Mgmt. Bd. for P.R., Case No.


                                                13
     Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 17 of 23




17-bk-3283 [ECF Nos. 329, 430]. Whether the documents in question were provided to a federal

mediator, a member of the mediator’s staff, or to other members of the Title III Court’s

mediation team, is not a factor either in the test for determining the scope of mediation privilege,

or in the directives provided by the Title III Court. As such, there is no basis for compelling the

Board to provide a privilege log for these documents, particularly given that providing additional

information about these documents, notably whether they were sent directly to the mediator or to

a member of the mediator’s staff, would not provide CPI or the Court with any additional

relevant information from which to assess the assertion of privilege. 11

        Second, the Report and Recommendation misapplies PROMESA § 208. That provision

is clear:

        the members and staff of the Oversight Board shall not disclose the contents of
        the report described in this subsection, and shall otherwise comply with all
        applicable territorial and Federal laws and regulations regarding the handling of
        confidential taxpayer information.

PROMESA § 208(b)(2). As explained in the Motion (at 28) and the Reply (at 14), the Board

withheld only documents the disclosure of which would reveal the “contents” of tax abatement

reports, and has already provided CPI with all the information it can about these communications

without running afoul of PROMESA § 208(b)’s prohibition and directive to protect the contents

of those reports.

        The Report and Recommendation correctly recognized CPI could not obtain drafts of the

tax abatement report, but ordered the Board to produce a privilege log for communications

discussing the contents of the report based on a misreading of § 208 and the assumption that

11
        This is especially true because the Board may not provide additional substantive
information about the documents withheld on this basis, given the mediation team’s requirement
that the Title III Court “adopt a zero-tolerance policy with respect to” disclosure of the mediation
process and proceedings. See Motion at 26 (citing Notice of Breach of Mediation
Confidentiality, Case No. 17-bk-3283 [ECF No. 1836], at 1).

                                                14
     Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 18 of 23




some of the withheld documents “may also contain information that is not confidential” or

unrelated to the contents of the tax abatement reports. See Report & Recommendation at 13.

Specifically, the Report and Recommendation reads the portion of § 208(b)(2) that requires the

Board to “otherwise comply with all applicable territorial and Federal laws and regulations

regarding the handling of confidential taxpayer information” as limiting the scope of the

prohibition on disclosure in the first clause of § 208(b)(2), and then relies on Statement Number

77 of the Government Accounting Standards Board to import additional requirements not found

in § 208. Id. at 13-14. But this is a misreading of § 208(b)(2), which provides that the “Board

shall not disclose the contents” of tax abatement reports “and shall otherwise comply with all

applicable territorial and Federal laws and regulations regarding the handling of confidential

taxpayer information.” PROMESA § 208(b)(2) (emphases added). The second clause is an

additional requirement on the Board, and relates to information beyond the “report” – it does not

in any way limit the scope of the general prohibition on disclosure concerning the report’s

contents set forth in § 208(b)(2). 12 See, e.g., OfficeMax, Inc. v. U.S., 428 F.3d 583 (6th Cir.

2005) (traditional canon of statutory interpretation presumes “that ‘and’ carries a conjunctive

connotation”).

       Third, the Report and Recommendation does not correctly apply the balancing test

required under Commonwealth law for documents withheld pursuant to the deliberative process

privilege and the official information privilege. The Puerto Rico Supreme Court has held that, to


12
        The Report and Recommendation’s reliance on Espacios Abiertos, LLC v. E.L.A.,
KLAN201801348 (P.R. Ct. App. Mar. 6, 2019) [certified translation at ECF No. 91-3], is
similarly misplaced. Report & Recommendation at 14. There, the court did not consider the
parameters of § 208 as applicable here, as it considered whether that section limits disclosure by
the Commonwealth government of the contents of the tax abatement report. [ECF No. 91-3, at
23] The Espacios court recognized that § 208 bars the Board from producing the contents of the
reports, but noted that § 208 does not prohibit any action by the Commonwealth government. Id.

                                               15
     Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 19 of 23




determine whether government documents may be withheld pursuant to either of these

privileges, the court must engage in a balancing of interests, “weigh[ing] on one hand, the need

that the government keep certain sensitive information confidential and the prejudice [to] the

government and on the other hand, the need of the party that requests the information and his

right to obtain it.” Bhatia Gautier v. Rosselló, 199 D.P.R. 59 (P.R. 2017) (citation omitted)

(emphasis added). 13 As explained in the Motion (at 18-19), the Board provided the requisite

information under this standard in its correspondence to CPI.           The Board then provided

additional information regarding these documents in the Motion, along with a declaration from

its Executive Director. Id. at 19-20. CPI, on the other hand, has provided no information

regarding its alleged need for these communications other than general platitudes.

       Although the Report and Recommendation (at 8-9) criticizes the Board for being too

general in its withholding of documents pursuant to the deliberative process privilege, it is CPI

who has not met the requirements of Bhatia. For example, with respect to documents covered by

the deliberative process privilege, the Board provided detail about the bases for withholding

certain documents from the production, such as the need for the Board and its advisors to be free

to explore issues related to their statutory mandate with the Commonwealth and federal

governments without the overhang of future disclosure or subsequent proceedings questioning

why certain decisions were or were not made. Jaresko Decl. ¶ 13. To that end, the Board

explained its need for frank communications with the Commonwealth and federal governments

regarding the creation, revision, and certification of fiscal plans for the Commonwealth and its

territorial instrumentalities (id. ¶¶ 15-18), the implementation of “critical projects” as defined by

Title V of PROMESA (id. ¶¶ 20-21), and contract reapportionment (id. ¶¶ 22-23). The Board

13
      A certified translation of this case was submitted contemporaneously with the Motion.
[ECF No. 91-2]

                                                 16
     Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 20 of 23




provided similar detail regarding both categories of documents withheld under the official

information privilege. Id. ¶¶ 29 (“Although I am unable to describe the information the Board

has withheld [as potentially affecting the Puerto Rico economy] in detail without breaching these

confidentiality concerns, . . . without access to this information, the Board would not be able to

adequately develop, certify, and implement fiscal plans and budgets for the Commonwealth and

its covered instrumentalities.”), 30 (“Given its unique role, it is essential for the Board to

maintain strong relationships with members of the Commonwealth and federal governments. . . .

[I]t is my opinion that the[] release [of certain documents] would be harmful to the Board’s

relationships with its counterparts in the Commonwealth and federal governments, and would

therefore impede the Board’s ability to fulfill its mission.”).

        In contrast, and as the Board explained in the Reply (at 9), CPI’s only explanation for

why it needs every communication the Board had with the Commonwealth and federal

governments is that its requests are “intrinsically linked to the oversight of governmental

activity.” Opp. at 31. If this type of generalized rationale is sufficient to attack the Board’s

invocation of privileges protecting governmental documents, then the privilege and balancing

test has no practical effect at all. 14

                                          CONCLUSION

        For the foregoing reasons, the Court should set aside the portions of the Report and

Recommendation that require the Board to produce a privilege log detailing the communications

withheld in the Motion, and modify the Report and Recommendation to grant the Board’s

Motion in its entirety and provide all other further relief that is warranted.

14
        Relatedly, CPI’s generalized claim that it needs documents from the Title III mediation,
without any particular rationale as to their importance or any limitation as to the topics discussed
in or dates of the documents they seek, cannot overcome the Title III Court’s order or the
mediation privilege.

                                                  17
Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 21 of 23




                [Remainder of Page Intentionally Left Blank]




                                    18
    Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 22 of 23




Dated: August 14, 2019                    Respectfully submitted,
San Juan, Puerto Rico
                                          /s/ Luis F. del Valle-Emmanuelli
                                          Luis F. del Valle-Emmanuelli
                                          USDC-PR No. 209514
                                          dvelawoffices@gmail.com

                                          DEL VALLE EMMANUELLI               LAW
                                          OFFICES
                                          P.O. Box 79897
                                          Carolina, Puerto Rico 00984-9897
                                          Tel.: 787-977-1932
                                          Fax: 787-722-1932

                                          /s/ Guy Brenner
                                          Guy Brenner (pro hac vice)

                                          PROSKAUER ROSE LLP
                                          1001 Pennsylvania Ave., NW
                                          Suite 600 South
                                          Washington, DC 0004
                                          Tel.: 202-416-6800
                                          Fax: 202-416-6899
                                          Email: gbrenner@proskauer.com

                                          Attorneys for the Financial Oversight and
                                          Management Board for Puerto Rico




                                     19
    Case 3:17-cv-01743-JAG-BJM Document 110 Filed 08/14/19 Page 23 of 23




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 14, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification to all counsel of

record, and all CM/ECF participants in the case.

/s/ Luis F. del Valle Emmanuelli
Luis F. del Valle Emmanuelli
USDC No. 209514
devlawoffices@gmail.com

DEL VALLE EMMANUELLI LAW OFFICES
PO Box 79897
Carolina, PR 00984-9897
Tel: (787) 977-1932
Fax: (787) 722-1932

Attorney for the Financial Oversight and Management Board for Puerto Rico




                                               20
